



Exhibit 10.23


GENMARK DIAGNOSTICS, INC.


AMENDMENT OF RESTRICTED STOCK, RESTRICTED STOCK UNIT AND/OR STOCK OPTION
AGREEMENT(S)
THIS AMENDMENT OF RESTRICTED STOCK, RESTRICTED STOCK UNIT AND/OR STOCK OPTION
AGREEMENT(S) (this “Amendment”) is made by and between GenMark Diagnostics,
Inc., a Delaware corporation (the “Company”), and _______________ (the
“Participant”).
RECITALS
WHEREAS, the Company has previously granted the Participant certain equity
awards as set forth on Attachment A hereto and may (but need not) grant
additional equity awards to the Participant following the Effective Date
identified in Section 1 below (collectively, the “Awards”), which may consist of
Restricted Stock, Restricted Stock Units and/or Options granted pursuant to the
Company’s 2010 Equity Incentive Plan (as amended, the “Plan”); and
WHEREAS, the Company and the Participant wish to amend the applicable agreements
governing such Awards (collectively, the “Award Agreements”) to provide for
acceleration of vesting of such Awards pursuant to the terms and conditions set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Company and the Participant agree as follows:
1.Effective Date. This Amendment is effective as of May __, 2016 (the “Effective
Date”).
2.Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the applicable Award Agreement and the Plan.
3.Acceleration of Vesting of Restricted Stock Awards. With respect to the
Restricted Stock Award(s), if any, indicated on Attachment A, and with respect
to any Restricted Stock Award(s) granted to the Participant by the Company’s
Board of Directors or Compensation Committee thereof (as applicable, the
“Administrator”) under the 2010 Plan after the Effective Date (if any), upon a
Change in Control, one hundred percent (100%) of the shares subject to such
Award(s) shall automatically become vested and non-forfeitable as of the date of
the Change in Control.
4.Acceleration of Vesting of Option and Restricted Stock Unit Awards. With
respect to the Options and Restricted Stock Units, if any, indicated on
Attachment A, and with respect to any Options and/or Restricted Stock Units
granted to the Participant by the Administrator under the 2010 Plan after the
Effective Date (if any), upon a Change of Control, one hundred percent (100%) of
the shares subject to such outstanding Award(s) which were not otherwise Vested
Shares or Vested Units, as applicable, shall automatically become Vested Shares
or Vested Units, as applicable, as of the date of such Change of Control.
5.Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Award Agreement(s) shall remain in full force and effect.
6.Tax Consequences. The Participant acknowledges that the Company makes no
representation or warranty regarding the tax consequences of this Amendment. The
Participant has been apprised that if the vesting of such Options were to be
accelerated, the Options’ tax status may, to the extent any such Option was
designated as an Incentive Stock Option, be converted in whole or in part into a
Nonstatutory Stock Option. In addition, the effect of accelerating the vesting
of the Restricted Stock Awards and/or Restricted Stock Units may also result in
the acceleration





--------------------------------------------------------------------------------





of the year in which such shares would otherwise be taxable to the Participant.
The Participant should consult with the Participant’s own tax, legal and
financial advisors regarding the consequences of this Amendment.
7.Applicable Law. This Amendment shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.
GenMark Diagnostics, Inc.




Date: ___________________, 2016                    By:
_______________________________
                             Hany Massarany
                             President & Chief Executive Officer
        


        
Participant:




            
Date: ___________________, 2016                    
_______________________________
[Name of Participant]









--------------------------------------------------------------------------------







Attachment A




RESTRICTED STOCK AWARD(S)




Date of Grant
Number of Shares
Originally Subject to Award(s)
 
 
 









RESTRICTED STOCK UNIT(S)






       Date of Grant
Number of Shares
Originally Subject to Award(s)













STOCK OPTION AWARD(S)




Date of Grant
Number of Shares
Originally Subject to Award(s)
Exercise Price
 
 








